GREENBAUM, J.
[1, 2] The rejection of the application for letters patent by the United States Patent Office necessarily results in the right of the general public to manufacture and sell the devices described in the complaint. Hence no special injury can result from the defendant’s manufacture and sale of the articles mentioned. With respect to the claim for an injunction to restrain the defendant from filing objection to the granting of the applications for letters patent, the proofs before me are that the application had been rejected in March, 1914, and the alleged threats of defendant to file objections occurred in May, 1914. There is no evidence that a secret process is involved.
Upon the papers as submitted, the motion for injunction must be denied.